Citation Nr: 1548680	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for dermatitis since February 18, 2014.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with history of major depression, rated 30 percent disabling prior to June 20, 2015 and 50 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and A.M.

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to January 2007 and from October 2008 to July 2009.  She received the Joint Service Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO granted service connection for dermatitis and assigned an initial noncompensable disability rating, effective from November 1, 2010.  The RO also denied entitlement to a rating in excess of 30 percent for PTSD with history of major depression.

An informal hearing conference with a Decision Review Officer (DRO) was conducted in February 2013 in lieu of a formal hearing and a report of that conference has been associated with the file.

The Veteran testified before the undersigned at a February 2014 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In February 2015, the Board awarded an initial 60 percent rating for dermatitis, effective from November 1, 2010 through February 18, 2014 and remanded the issues of entitlement to a higher initial rating for dermatitis since February 18, 2014 and entitlement to an increased rating for PTSD with history of major depression for further development.

A DRO assigned an initial 60 percent rating for dermatitis, effective from November 1, 2010 through the present, by way of an April 2015 decision.
In June 2015, the Appeals Management Center awarded an increased (50 percent) rating for PTSD with history of major depression, effective from June 20, 2015.


FINDINGS OF FACT

1.  Since February 18, 2014, dermatitis has not been associated with any scarring, disfigurement, exfoliative dermatitis (erythroderma) with systemic manifestations, or malignant skin neoplasms.

2.  Prior to January 3, 2011, PTSD with history of major depression was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Resolving all doubt in the Veteran's favor, from January 3, 2011 to December 14, 2012, PTSD with history of major depression has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgement, thinking, and mood; there has not been total social and occupational impairment.  

4.  Resolving all doubt in the Veteran's favor, from December 14, 2012, PTSD with history of major depression has been manifested by occupational and social impairment with reduced reliability and productivity; there have not been deficiencies in most areas, such as work, family relations, judgement, thinking, and mood.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 60 percent for dermatitis, since February 18, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 

38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, DC 7800-7806, 7817-7818 (2015).

2.  The criteria for a rating in excess of 30 percent, prior to January 3, 2011, for PTSD with history of major depression were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The criteria for a 70 percent rating (but no higher), from January 3, 2011 to December 14, 2012, for PTSD with history of major depression have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411.

4.  The criteria for a 50 percent rating (but no higher), from December 14, 2012, for PTSD with history of major depression have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for a higher initial rating for dermatitis arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

As for the claim for an increased rating for PTSD with history of major depression, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2010, the RO notified the Veteran of the evidence needed to substantiate her claim for an increased rating for PTSD with history of major depression.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  She was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in the December 2010 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The December 2010 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  She was notified in the letter that medical or lay evidence could be submitted to substantiate her increased rating claim and was provided with specific examples.  The December 2010 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which her disability had worsened.

The December 2010 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159I, (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159I(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's February 2014 hearing, the undersigned identified the issues on appeal (including entitlement to a higher initial rating for dermatitis and entitlement to an increased rating for PTSD with history of major depression), notified the Veteran of the types of evidence necessary to rate her service-connected skin disease and psychiatric disability, asked her about the symptoms and history of her disabilities, and asked her about the treatment received for the disabilities to ensure that all relevant records had been obtained.  Also, the Veteran provided testimony as the symptoms and history of her skin disease and psychiatric disability and the treatment received for the disabilities.  Thus, she has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of her service-connected dermatitis and PTSD with history of major depression.

In its February 2015 remand, the Board instructed the AOJ to, among other things, obtain any relevant treatment records from the VA Salt Lake City Health Care System dated since February 18, 2014 and afford the Veteran a VA examination to assess the severity of her service-connected psychiatric disability.

As noted above, all identified relevant VA treatment records have been obtained and associated with the file (including all relevant treatment records from the VA Salt Lake City Health Care System dated since February 18, 2014).  Also, a VA psychiatric examination was conducted in June 2015 to assess the severity of the Veteran's psychiatric disability.  This examination was thorough and contained all pertinent findings.

Thus, with respect to the appeal for a higher initial rating for dermatitis and the claim for an increased rating for PTSD with history of major depression, the AOJ substantially complied with all of the Board's February 2015 remand instructions. VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the issues decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268   (1998).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Higher Initial Rating

The Veteran's dermatitis is rated under 38 C.F.R. § 4.118, DC 7806.  Under DC 7806, a 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  This is the maximum schedular rating for dermatitis under DC 7806.  38 C.F.R. § 4.118, DC 7806.

In the present case, VA treatment records dated from February 2014 to April 2015
and the report of a VA examination dated in May 2014 indicate that the Veteran had reportedly experienced progressive rashes all over her body and scalp ever since returning from Iraq in 2007.  The rashes were associated with itching and flare ups of symptoms occurred after showers and with changes in the weather.  Topical corticosteroids and intensive light therapy had both been used on a constant/near-constant basis during the previous 12 months to treat the Veteran's skin symptoms.  The symptoms were also treated with hydration.  There was no scarring or disfigurement of the head, face, or neck caused by the Veteran's skin disease, there were no benign or malignant skin neoplasms, and there were no systemic manifestations due to any skin diseases.  Also, the Veteran had not experienced any non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis during the previous 12 months.

Examinations revealed poorly defined and slightly atrophic patches on the buttocks and flanks, thin eczematous plaques on the trunk, xerotic skin, diffuse alopecia which was non-scarring, and some skin dryness.  Dermatitis affected 20 to 40 percent of the Veteran's total body area and exposed areas.  Dermatitis was present as patchy hypopigmented spots over trunks, extremities, and the face.  Some flare ups of the skin disease were evident during clinical examinations.  Also, there was alopecia limited to the scalp and face which affected less than 5 percent of the Veteran's total body area and exposed areas   There was no hair regrowth, no erythema/scaling, no benign or malignant neoplasm or metastases related to the Veteran's skin disease, and no other pertinent physical findings, complications, conditions, signs, or symptoms related to the skin disease.  The Veteran was diagnosed as having dermatitis or eczema, alopecia, and pruritis.  These diseases did not impact her ability to work.

The above evidence indicates that since February 18, 2014, the Veteran's service-connected dermatitis has been associated with itching, atrophic, dry, hypopigmented, and xerotic skin and eczematous plaques.  The dermatitis affected 20 to 40 percent of the Veteran's total body area and exposed areas at the time of the May 2014 examination and was treated with constant/near constant topical corticosteroids and intensive light therapy.  

The Veteran is already in receipt of the maximum schedular rating for dermatitis under DC 7806 (i.e., 60 percent) and a higher schedular rating under this diagnostic code is not possible.  See 38 C.F.R. § 4.118, DC 7806.  There is no evidence of any associated scarring, disfigurement, exfoliative dermatitis (erythroderma) with systemic manifestations, or malignant skin neoplasms at any time since February 18, 2014.  As a result, separate ratings or ratings higher than 60 percent under DCs 7800-7805, 7817, or 7818 are not warranted at any time during this period.  Hence, an initial rating higher than 60 percent for dermatitis is not warranted at any time since February 18, 2014 and the appeal is denied.

II. Increased Rating

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

VA treatment records dated from November 2009 to November 2010 and a December 2010 statement from the Veteran (VA Form 21-0781) include reports of increased psychiatric symptoms, including depression, stress, violent nightmares, difficulty sleeping, daily flashbacks, intrusive thoughts, irritability/anger, loss of interest in activities, emotional numbness, decreased appetite, a sense of a shortened future, impaired concentration, hypervigilance, a hyperstartle response, feelings of worthlessness, fatigue, decreased socialization, and decreased motivation.  The Veteran tried hard not to think about her traumatic experiences or went out of her way to avoid situations or conversations that reminded her of the experiences, she felt numb or detached from others, activities, or her surroundings, she would feel upset when something reminded her of her stressful experiences, she sometimes experienced physical reactions (e.g., heart pounding, trouble breathing, sweating) when reminded of her stressful experiences, and she sometimes had trouble remembering important parts of her stressful experiences.  She was reportedly able to control her depression when she felt it increasing by calling family, talking about happier things in her life, shopping, and seeking out others (e.g., her neighbor).

The Veteran briefly moved to California for a new job, but the job did not work out and her son's allergies worsened so she returned to Utah, where she was able to obtain employment.  She did not experience any conflicts or behavioral issues at work, was able to get along with others and do her job, and was able to "go beyond what [she was] asked to do" at work.  However, she did experience some difficulty concentrating at work.  She lived with her three children and granddaughter and was frustrated with her adult children who were not contributing financially.  She had nine siblings, was "close with her family members," and maintained contact with her family over the telephone.  She also took trips to visit family.  She tended "to act like nothing [was] wrong while at work or around family."  Also, she had not experienced any thoughts of hurting herself or any suicidal/homicidal ideation or intention and she was not taking any medications for her psychiatric disability.  

Examinations revealed that the Veteran was neatly groomed and casually dressed, that she appeared calm, and that she was cooperative.  She was alert, fully oriented, and spoke with an appropriate tone, volume, rate, and cadence.  Her mood was "positive" at the time of an October 2010 examination, but she was burned out and stressed about various circumstances in her life (including stress about sleep, finances, and her son's health).  Her affect was congruent to her thought content, her thought content and process were within normal limits, and she did not experience any homicidal ideation or auditory/visual hallucinations.  Diagnoses of PTSD, depression, major depressive disorder, and adjustment disorder were provided and GAF scores of 50 to 60 were assigned, indicative of serious to moderate impairment.  The Veteran's psychiatric disability resulted in clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The report of a VA examination dated on January 3, 2011 reflects that the Veteran reportedly experienced disturbing dreams on a daily basis, impaired sleep, brief flashbacks, anger, social isolation, depression, occasional hypervigilance, distrust of others, avoidance of military-related activities and conversations, emotional numbness, impaired concentration, feelings of distance from others, decreased energy, loss of interest in activities she once enjoyed (e.g., riding her bicycle, going to movies, gardening), anhedonia, crying spells, and decreased appetite.  She did not like being touched, which she attributed to sexual harassment that she experienced in Iraq.  She did not experience a hyperstartle response, any panic attacks, or suicidal ideation.  Although she used to be in frequent contact with her family, her level of contact with her family was markedly reduced (i.e., once every month or two), she no longer returned telephone calls from her family, and she avoided social gatherings (including family gatherings).  She avoided such gatherings because when she saw people who were happy, she would get more depressed.  She had been divorced for 4 years, had three children, lived with her young son, and was in contact with her older children.  She was able to perform activities of daily living and took care of the needs of her young son.  

Moreover, although the Veteran remained employed at a job she had held since April 2007, she made more mistakes at work due to her impaired concentration.  Overall, her psychiatric symptoms impacted her family relations, social relations, level of performance at work, and friendships.  She received counseling for her psychiatric disability, but did not take medications because she was raised not to believe in prescription medications.  Rather, she looked for remedies at health food stores.

Examination revealed that the Veteran's hygiene was excellent and that she was neatly dressed.  She was anxious and depressed and exhibited psychomotor retardation of depression.  Her thought patterns were generally linear and goal-directed, but she was occasionally repetitive.  There was no evidence of any hallucinations or homicidal/suicidal ideation.  The Veteran was diagnosed as having PTSD with significant features of depression and a GAF score of 48 was assigned, indicative of serious impairment.  

The physician who conducted the January 2011 examination opined that the prior diagnosis of major depression was subsumed under the diagnosis of PTSD, with significant depressive features.  He concluded that there had been changes in the Veteran's psychosocial status and quality of life in the realms of performance and employment, family role functioning, social and interpersonal relationships, marital relationship (was divorced at the time of the examination), and an inability to pursue recreation and leisurely pursuits.  She was able to perform activities of daily living and discontinued medications that were prescribed, but her symptoms had caused some occupational and marked social impairment.  Such symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory problems, a flattened affect, disturbances of motivation and mood, and an inability to establish and maintain relationships.  She had not maintained her family role functioning with siblings or parents and was unable to engage in recreation or leisurely pursuits.  She did not have any difficulty with simple or complex commands.  She was engaged in treatment, intended to continue with such treatment, and did not appear to pose an imminent threat or danger to herself or others.

VA treatment records dated from April 2011 to December 2012 include reports of depression, anxiety, disturbing dreams, flashbacks, loss of interest in activities once enjoyed, decreased energy, feelings of being distant or cut off from other people, emotional numbness, a sense of a shortened future, difficulty sleeping, irritability, anger, impaired concentration, hypervigilance, and a hyperstartle response.  The Veteran experienced repeated disturbing memories, thoughts, or images of stressful experiences in service, was very upset when something reminded her of the stressful experiences, experienced physical reactions (e.g., heart pounding, trouble breathing, sweating) when something reminded her of the stressful experiences, avoided thinking about or talking about the stressful experiences or avoided having feelings related to them, avoided activities or situations because they reminded her of the stressful experiences, and experienced trouble remembering important parts of the experiences.  These symptoms caused the Veteran to experience difficulty performing her work, taking care of things at home, and getting along with other people.  She did not experience any suicidal ideation.  She remained employed on a full time basis and cared for her children and grandchildren.  She avoided crowds and social situations and only went to home and work on most days.

Examinations revealed that the Veteran was casually dressed with good hygiene, was cooperative and not agitated, and was socially appropriate.  She had a depressed mood, her affect was congruent with mood, and her memory was occasionally impaired.  However, her speech was of normal rate and volume, she did not experience any delusions, preoccupations, obsessions, compulsions, phobias, suicidal/homicidal ideations, overt psychotic symptoms, or evidence of a thought disorder, and her thoughts were logical, linear, and goal directed.  She did not express any circumstantial, tangential, or psychotic thoughts, she was fully alert and oriented, she demonstrated adequate concentration, she understood her mental illness and sought out treatment, and had intact judgement. The Veteran was diagnosed as having PTSD, depression, major depressive disorder, and insomnia, GAF scores of 48 to 60 were assigned (indicative of serious to moderate impairment), and she began using psychiatric medications.

The Veteran reported during a December 14, 2012 VA examination that she lived with her 11 year old son (she shared custody of her son with her ex-husband) and older daughter and that she had another older son who lived nearby.  She avoided her mother's telephone calls because her mother thought that a woman should not be weak.  She also did not answer her sister's telephone calls because she did not want her mother to hear about how she was doing.  She belonged to a church, but did not attend the church because she did not like dealing with crowds and socializing.  Overall, she avoided contact with her friends and did not want to discuss her situation.  She remained employed and enjoyed her job because it was the only place that she could relate to other veterans.  Her job gave her a lot of stability, she did everything asked of her, and she received positive performance evaluations.  However, she reported that she was not focusing well at work and that coworkers had caught her asking for the same information on different occasions.  She took medication to help her sleep, but had stopped using psychiatric medications because they were not helpful and made her feel worse.  Rather, she used herbal remedies.

Furthermore, the Veteran reported that she experienced nightmares when not taking medication, social isolation (including avoidance of contact with family and friends), impaired concentration, irritability, a decreased appetite, daily depression, and daily suicidal ideation.  She did not experience any auditory/visual hallucinations, obsessions, compulsions, or symptoms of mania.  The only thing that kept her going was her job and she no longer participated in any other activities that she once enjoyed (e.g., gardening, biking, travel).

Examination revealed that the Veteran was pleasant and cooperative, that she maintained good eye contact, that her hygiene was within normal limits, and that her speech was linear and goal-directed with no evidence of unusual thought content.  Her affect was restricted and appropriate to the content of her speech and her mood appeared depressed.  She met the criteria for a diagnosis of PTSD because, among other things, she experienced recurrent distressing dreams of stressful events in service, she made efforts to avoid activities, places, or people that aroused recollections of the trauma, and she experienced markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, sleep impairment, difficulty concentrating, and hypervigilance.  Also, she experienced a depressed mood and anxiety.

Diagnoses of PTSD and major depressive disorder were provided and a GAF score of 65 was assigned, indicative of mild impairment.  The examiner who conducted the examination indicated that it was not possible to differentiate what symptoms were attributable to each diagnosed psychiatric disability and that it was not possible to differentiate what portion of the Veteran's occupational and social impairment was caused by each mental disorder because the symptoms and diagnoses were inextricably intertwined.  The examiner also indicated that the symptoms of the Veteran's psychiatric disability met the criteria for a 50 percent rating under DC 9411 (i.e., resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.)

VA treatment records dated from January 2013 to April 2015, a February 2014 letter from a licensed social worker, and the Veteran's testimony during the February 2014 hearing indicate that she reportedly experienced depression, stress, anxiety, panic attacks, occasional suicidal ideation, fatigue, impaired concentration, crying spells, nightmares, flashbacks, loss of interest in things that she once enjoyed, social isolation, emotional numbness, a feeling that her future would be cut short, impaired sleep, irritability/anger, impaired memory, hypervigilance, a hyperstartle response, and decreased energy.  She remained employed on a full time basis and her job required her to take on additional tasks and work overtime, but she was struggling with balancing work and life.  She had been making mistakes at work due to impaired concentration and memory (one such mistake was under investigation), was unable to keep up with her workload, was unable to follow complex commands, was frustrated with her job, and felt as if she could not maintain her work responsibilities.  She missed work on one occasion because she had been unable to sleep the night before and she often felt overwhelmed and fatigued.  Her job duties had been changed at the time of an August 2014 evaluation and these changes subsequently resulted in less stress and a better mood.

As for social relationships and family, the Veteran reported that she had no social relationships, that she felt "totally numb" and had no desire to interact with others, that she felt anxious and disengaged when trying to appear able to interact with others at work, and did not have friends or a significant other.  She took care of her son, but this was a challenge and her family relationships were minimal.  She reported during an April 2013 evaluation that family was in town for her daughter's graduation, but that she had a low desire to engage with family members (particularly in large settings).  She reported during a January 2014 evaluation that she had taken a road trip with her family and that her mood had improved since the trip.  She again began taking medications for her psychiatric disability.

Examinations revealed that the Veteran was casually dressed, had good hygiene, maintained eye contact, and was cooperative, pleasant, and fully alert and oriented.  Her speech was logical, linear, and goal-directed with no psychotic themes, her affect and emotional reactions were occasionally flat/depressed, judgment and thinking were occasionally impaired, and her mood was anxious/depressed.  There was no homicidal ideation, delusions, preoccupations, obsessions, compulsions, phobias, overt psychotic symptoms, or evidence of a thought disorder.  Her concentration was adequate and her memory and insight were intact.  The Veteran was diagnosed as having PTSD, major depressive disorder, and insomnia and GAF scores of 43 to 65 were assigned, indicative of serious to mild impairment.  During the February 2014 hearing, a licensed clinical social worker who had served with the Veteran testified that she believed the Veteran's GAF score to be approximately 40, indicative of major impairment.

A June 2015 VA examination report indicates that the Veteran had 9 siblings, but that she only maintained contact with one sister who lived nearby.  Her father was deceased and she maintained telephone contact with her mother.  She was previously married, but divorced due to the emotional changes that she experienced following her deployment to Iraq.  She lived with her son who was struggling due to the divorce and the Veteran's depression and irritability.  She was independent and usually regular with self-care, she was able to perform activities of daily living, and her leisure activities consisted of watching television with her son, journaling, and performing relaxation exercises assigned by her therapist.  She went to the library twice a week, enjoyed reading, and occasionally had contact with friends, but she turned down invitations to socialize because she did not want to be bothered.  She would drive for short trips, but had stopped driving to work because of anxiety and irritability.

The Veteran remained employed in an administrative job at the same location that she had worked for the previous 8 years.  She preferred to work because it kept her mind going and kept her from worrying about other things.  She had missed a couple of days of work during the previous year due to depression and fatigue.  She maintained adequate relationships at work because she just did her job and did not socialize.  She had made recent arithmetic errors at work, which she attributed to fatigue and distraction by trauma memories.

Moreover, the Veteran reported that she continued to receive outpatient psychiatric treatment and that she was taking psychiatric medications (although the medications had been changed frequently due to poor response).  She was uncertain of the effectiveness of the medications.  The symptoms of PTSD that she experienced included intrusive memories of her service in Iraq, nightmares on a daily basis, impaired sleep, avoidance of trauma reminders, hypervigilance, obsessive rituals (checking locks in her home repeatedly), avoidance of crowds, monitoring of unfamiliar people in her work area, a hyperstartle response with associated panic symptoms, irritability which was expressed verbally (with anger being primarily directed at her son), impaired concentration (which resulted in errors at work due to trauma memories and fatigue), distrust of others, social isolation, crying spells, low energy, and loss of interest in activities she once enjoyed.  She also experienced continuous depressive symptoms characterized by reduced motivation and activity, reduced interest in normal activities, occasional panic attacks, and a desire to isolate.  She did not experience any dissociate flashbacks, violent or destructive thoughts or behaviors, guilt or self-blame, manic or hypomanic symptoms, suicidal ideation or attempts, obsessive-compulsive symptoms, or psychotic symptoms.    She was sometimes able to feel free from emotional distress (such as when reading).  She continued to enjoy her job, time with her son, occasionally speaking with her friends, and reading.  However, she worried about her situation, her job, her health, and her son.

Examination revealed that the Veteran met the criteria for a diagnosis of PTSD including, but not limited to: recurrent, involuntary, and intrusive distressing memories of traumatic events; recurrent distressing dreams in which the content and/or affect of the dream were related to the traumatic events; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; avoidance of or efforts to avoid external reminders that aroused distressing memories, thoughts, or feelings about or closely associated with the traumatic events; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; an exaggerated startle response; problems with concentration; and sleep disturbance.  Such symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  In addition, the Veteran experienced a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

Furthermore, the Veteran was casually dressed and groomed with a mildly overweight and fatigued appearance.  Her posture and eye contact were appropriate and her facial expression was mobile, but sad.  She was well oriented and remained cooperative throughout the examination.  Her mood was moderately depressed and affect was consistent with mood and showed little variation.  Speech was fluent and its rate, volume, and intonation were consistent with affect.  Thought processes were logical and goal-directed, but content was notable for preoccupation with depressive themes.  Cognition appeared grossly intact based on verbal production. A diagnosis of PTSD with secondary depression was provided.  The clinical psychologist who conducted the examination concluded that this disability resulted in occupational and social impairment with reduced reliability and productivity (i.e., the criteria for a 50 percent rating under DC 9411).

The examiner concluded that the Veteran described her PTSD symptoms and associated depression as having a significant impact on her social functioning and her relationship with her son and a mild to moderate impact on her functioning at work.  She was often depressed to the point that she declined social invitations and she described herself as being inactive outside of work due to depression and fatigue.  She had little contact with family members and changes in her emotional functioning had resulted in the dissolution of her marriage following deployment to Iraq.  She was often irritated with her son and regretted her verbal expressions of anger.  She had stopped driving to and from work because of issues with anxiety and anger while driving, but she continued to drive for short trips to run errands.  She tended to keep to herself at work and, due to hypervigilance, had asked to have the position of her desk changed to reduce the number of people behind her and so that she could monitor the entrance to her work area.  She also made errors at work due to fatigue and concentration problems and had occasionally taken time off from work (approximately twice during the previous year) due to depression and fatigue.  Nevertheless, she felt that her work was beneficial and she wished to continue working.

Furthermore, the Veteran had reported significant fatigue and it was likely that chronic sleep disturbance related to PTSD contributed to her fatigue.  Although she remained actively engaged in PTSD treatment and expressed gratitude for the treatment that she had received, she reported continuing symptoms of PTSD and depression and noted that her psychiatric medications had been changed periodically because of limited response to the treatment.  Her account was consistent with notations in her treatment progress notes and her mood and affect during the June 2015 examination were consistent with her report of depressive symptoms.  Overall, she presented herself in a credible manner.

A. Period Prior to January 3, 2011

The above evidence indicates that prior to the January 2011 VA examination, the symptoms of the Veteran's service-connected psychiatric disability included depression, stress, nightmares, sleep impairment, flashbacks, intrusive thoughts, irritability, anger, loss of interest in activities, emotional numbness, a decreased appetite, a sense of a shortened future, impaired concentration, hypervigilance, a hyperstartle response, feelings of worthlessness, fatigue, decreased socialization, decreased motivation, and possible occasional panic attacks (described as heart pounding, trouble breathing, and sweating when reminded of traumatic events). These symptoms most closely approximate those listed in the criteria for a 30 percent rating under DC 9411.

There were few of the symptoms listed in the criteria for a 50 percent rating prior to the January 2011 VA examination.  For instance, examinations revealed that the Veteran's thought content and process were within normal limits, that her affect was congruent to her thought content, that she spoke with an appropriate tone, volume, rate, and cadence, and that she did not experience any homicidal ideation or auditory/visual hallucinations.  There is possible evidence of some occasional panic symptoms (described as heart pounding, trouble breathing, and sweating when reminded of traumatic events).  Nevertheless, no panic attacks were explicitly identified, there is no evidence that any panic attacks occurred more than once a week, and a 30 percent rating under DC 9411 contemplates occasional panic attacks (weekly or less often).  Although there was evidence of disturbances of motivation and mood, such symptoms are also contemplated by a 30 percent rating under DC 9411. Moreover, the Veteran was neatly groomed and casually dressed, she was calm, cooperative, alert, and fully oriented, and she did not experience any homicidal ideation or auditory/visual hallucinations. 

As for employment, the Veteran was employed prior to the January 2011 examination and although she did report some difficulty concentrating at work, she did not indicate any significant problems at work due to lack of concentration or any other psychiatric symptoms.  Rather, she reported that she did not experience any conflicts or behavioral issues at work, that she was able to get along with others and do her job, and that she was able to "go beyond what [she was] asked to do" at work.  With respect to social impairment, she did report decreased socialization and there was frustration with her adult children over financial difficulties, but she was "close with her family members," maintained contact with her family over the telephone, and took trips to visit family.  Hence, there was no evidence of any significant impairment at work or with respect to family relations.

Overall, despite the fact that GAF scores of 50 to 60 were assigned during the period prior to January 3, 2011 and that such scores are indicative of serious to moderate impairment, the Board finds that the symptoms that were reported by the Veteran and those that were objectively observed during examinations as well as the assessments of her overall occupational and social functioning are consistent with impairment that most closely approximates the criteria for a 30 percent rating under DC 9411 during the entire claim period prior to January 3, 2011.  The Veteran was able to maintain effective social relationships with her family, did not experience any significant impairment at work despite her problems with concentration, and did not experience most of the symptoms listed in the criteria for a 50 percent rating.  Hence, it cannot be found that she had most of the symptoms that would warrant a 50 percent rating under DC 9411 prior to January 3, 2011 and a rating in excess of 30 percent for PTSD with history of major depression is not warranted at any time during this period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.130, DC 9411. 

B. Period From January 3, 2011 to December 14, 2012

Although the evidence dated since January 3, 2011 includes some GAF scores indicative of only mild to moderate impairment, the VA examination on January 2011 included a GAF score of 48 and noted that psychiatric symptoms impacted her family relations, social relations and level of performance at work and friendships.   The Board finds that the overall symptoms of the Veteran's service-connected psychiatric disability (as described by the Veteran and as clinically observed) reflect that she has exhibited deficiencies in most of the areas needed for a 70 percent rating under DC 9411 during this period.  Despite the fact that she maintained full time employment, she reported problems at work due to impaired concentration, and she had not maintained her family role functioning with siblings or parents.  Moreover, her symptoms of occasionally impaired judgment, flashbacks, impaired concentration and memory, occasional repetitive thought patterns, nightmares, intrusive memories, anger, depression, anxiety, and irritability are indicative of deficiencies in the areas of judgment, thinking, and mood.  Also, the Veteran was assigned various GAF scores during this period indicative of serious impairment.

Therefore, despite some of the GAF scores assigned during this period, the Board finds that the symptoms of the Veteran's PTSD with history of major depression more closely approximated the criteria for a 70 percent rating during this period.  Although the exact onset of the Veteran's more severe symptoms cannot be determined with any certainty, the earliest that it can be factually ascertained that she met the criteria for a 70 percent rating is January 3, 2011, the date of the January 2011 VA examination.  Hence, resolving reasonable doubt in the Veteran's favor warrants a finding that the criteria for a 70 percent rating for the service-connected PTSD with history of major depression are met from January 3, 2011 to December 14, 2012.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 9411.

A rating higher than 70 percent is not warranted because the Veteran has remained employed on a full time basis despite difficulties due to her service-connected psychiatric disability and she has not missed any significant time from work due to her disability.  While she has generally been socially isolated and has decreased contact with her family, she has nonetheless maintained relationships with her mother and children (albeit somewhat impaired relationships due to her disability).

Furthermore, she has not demonstrated gross impairment in thought processes or communication, she has not experienced persistent delusions or hallucinations, she has not exhibited grossly inappropriate behavior, she has been able to independently perform activities of daily living, she has remained oriented to time and place, she has not been in persistent danger of hurting herself or others, and she has not experienced memory loss for names of close relatives, own occupation, or name.  Thus, she has not exhibited most of the symptoms listed in the examples for a 100 percent disability rating at any time and total social and occupational impairment has not otherwise been demonstrated during this period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

C. Period From December 14, 2012

On examination in December 2012, it was noted that the Veteran remained employed and enjoyed her job because it was the only place that she could relate to other veterans.  Her job gave her a lot of stability, she did everything asked of her, and she received positive performance evaluations.  However, she reported that she was not focusing well at work and that coworkers had caught her asking for the same information on different occasions.  She took medication to help her sleep, but had stopped using psychiatric medications because they were not helpful and made her feel worse.  Rather, she used herbal remedies.

The Veteran reported that she experienced nightmares when not taking medication, social isolation (including avoidance of contact with family and friends), impaired concentration, irritability, a decreased appetite, daily depression, and daily suicidal ideation.  She did not experience any auditory/visual hallucinations, obsessions, compulsions, or symptoms of mania.  The examiner assigned a GAF score of 65 and estimated that the psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

These findings were not significantly different than those on VA examination in June 2015.  The Veteran described her PTSD symptoms and associated depression as having a significant impact on her social functioning and her relationship with her son and a mild to moderate impact on her functioning at work.  She was often depressed to the point that she declined social invitations and she described herself as being inactive outside of work due to depression and fatigue.  She had little contact with family members and changes in her emotional functioning had resulted in the dissolution of her marriage following deployment to Iraq.  She was often irritated with her son and regretted her verbal expressions of anger.  She had stopped driving to and from work because of issues with anxiety and anger while driving, but she continued to drive for short trips to run errands.  The examiner concluded that the psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

While the outpatient treatment records during this period reflect complaints by the Veteran of significant psychiatric symptomatology, most notably suicidal ideation (a criterion for a 70 percent rating), but also depression, stress, anxiety, panic attacks, fatigue, impaired concentration, crying spells, nightmares, flashbacks, loss of interest in things that she once enjoyed, social isolation, emotional numbness, a feeling that her future would be cut short, impaired sleep, irritability/anger, impaired memory, hypervigilance, a hyperstartle response, and decreased energy, the findings on the two VA examinations in 2012 and 2015 are more thorough work-ups.  They included mental status interviews and considered the clinical record and the Veteran's report of symptoms.  Their assessment of the degree of exhibited social and industrial impairment is afforded significant weight and does not support a finding of more than a 50 percent rating.  The Veteran remained employed during the period and though her job was definitely affected by her psychiatric disability, accommodation could be reached to allow her to continue to work.  

III. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected dermatitis or PTSD with history of major depression.  The symptoms associated with these disabilities are all contemplated by the appropriate rating criteria as set forth above.  In particular, DC 7806 specifically provides a rating based upon the extent to which dermatitis affects exposed body areas and one's total body area and the frequency with which systemic treatment is necessary.  Also, DC 9411 provides a rating based upon the extent to which all psychiatric symptoms impact occupational and social functioning. Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected dermatitis or PTSD with history of major depression during the claim period.  The Veteran has never been hospitalized during the claim period due to her service-connected dermatitis or psychiatric disability and although her employment has reportedly been somewhat impaired due to psychiatric symptoms, she has nonetheless maintained full time employment during the entire claim period and has only missed minimal time from work due to her psychiatric disability.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


IV. Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating and a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has been employed on a full time basis during the entire claim period. She has not reported, and the evidence does not otherwise reflect, that she has been unemployed during the claim period due to any service-connected disability or that she has been prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability due to a service-connected disability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.



ORDER

Entitlement to an initial rating higher than 60 percent for dermatitis, since February 18, 2014, is denied.

Entitlement to a rating in excess of 30 percent, prior to January 3, 2011, for PTSD with history of major depression is denied.

Entitlement to a 70 percent rating (but no more), from January 3, 2011 to December 14, 2012, for PTSD with history of major depression is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to a 50 percent rating (but no more), from December 14, 2012, for PTSD with history of major depression is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


